DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention II, drawn to claims 16-20 and new claims 21-35, in the reply filed on 7/21/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “a same material” in line 9 and line 13.  It is unclear whether these are the same material or different.  For the purpose of examination, it is interpreted they are the same material.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24, 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 2016/0149017 A1).
Regarding claim 24, Tsai teaches a method (method in Figs. 2-17 of Tsai), comprising: 
forming a first semiconductor fin (fin structure in region 50B in Fig. 2, as described at the end of [0010] of Tsai) and a second semiconductor fin (fin structure in region 50A) over a first region (region 50B) and a second region (region 50A) of a substrate (substrate 50), respectively; 
forming a first gate structure (56 in Fig. 2) and a second gate structure (54 in Fig. 2) over and crossing the first semiconductor fin and the second semiconductor fin, respectively; 
forming a first gate spacer (130 as shown in Fig. 12) on a sidewall of the first gate structure, the first gate spacer comprising a first layer (132 from seal layer 66), a second layer (134 from passivation layer 72) over the first layer, a third layer (136-138 from layers 74-76, respectively) over the second layer, a fourth layer (140 from 2nd passivation layer 78) over the third layer, and a fifth layer (144 from 2nd dummy layer 120) of the fourth layer, wherein the first layer, the third layer, and the fifth layer of the first gate spacer are made of a same material (as described in [0012], [0019], [0021], and [0027] of Tsai, the layers 66, 74-76 and 80-120 are made of materials such as SiN or SiCN); and 
forming a second gate spacer (90 in Fig. 6 of Tsai) on a sidewall of the second gate structure, the second gate spacer comprising a first layer (92 from seal layer 66), a second layer (94 from passivation layer 72) over the first layer, and a third layer (portion 102 from 1st dummy layer 80) over the second layer, wherein the first layer and the third layer of the second gate spacer are made of a same material (as described in [0012], [0019], [0021], and [0027] of Tsai, the layers 66, 74-76 and 80-120 are made of the same materials such as SiN or SiCN), and wherein a lateral width of the first gate spacer is greater than a lateral width of the second gate spacer (comparing Fig. 6 and Fig. 12, spacer 130 includes first and second dummy portions 142-144 while spacer 90 only includes first dummy portions 102).  
Regarding claim 27, Tsai teaches all the limitations of the method of claim 24, and also teaches wherein the third layer of the first gate spacer is thicker than the first, second, fourth, and fifth layer of the first gate spacer (the seal layer 66, 74, 76, 80 and 120 have the same thickness range, see [0012], [0019], [0021], and [0027] of Tsai; meanwhile layers 72 and 78 have much smaller thickness. Since the third layer of the first gate spacer comprises 136-138 from layers 74-76, it is thicker than the first and fifth layers).  
Regarding claim 28, Tsai teaches all the limitations of the method of claim 24, and also teaches wherein the third layer of the first gate spacer is thicker than the first, second, and third layer of the second gate spacer (the seal layer 66, 74, 76, 80 and 120 have the same thickness range, see [0012], [0019], [0021], and [0027] of Tsai. Since the third layer of the first gate spacer comprises 136-138 from layers 74-76, it is thicker than the first layer 92 and third layer 102 of the second gate spacer 90).  
Regarding claim 29, Tsai teaches all the limitations of the method of claim 24, and also teaches wherein each of the second layer and the fourth layer of the first gate spacer is made of a material different from the material of the first, third, and fifth layer of the first gate spacer (as described in [0018]-[0020] of Tsai, the passivation layers 72 and 78 are formed by a termination treatment of the underlying layers, so their compositions are different than those of the first, third and fifth layers).  
Regarding claim 30, Tsai teaches all the limitations of the method of claim 24, and also teaches wherein the fourth layer of the first gate spacer and the second layer of the second gate spacer are made of a same material (as described in [0018]-[0020] of Tsai, the passivation layers 72 and 78 are formed by a termination treatment of the underlying layers 66 and 76, respectively.  The layers 66 and 76 are made of the same material as described in [0012], [0019] of Tsai so the layers 72 and 78 are made of the same material), and are made of a different material from the first layer, the third layer, and the fifth layer of the first gate spacer (as described in [0018]-[0020] of Tsai, the passivation layers 72 and 78 are formed by a termination treatment of the underlying layers, so their compositions are different than those of the first, third and fifth layers).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai as applied in claim 24 above, and in view of Tokita  (US 9553024 B2).
Regarding claim 25, Tsai teaches all the limitations of the method of claim 24, but does not teach wherein a lateral width of the first gate structure is greater than a lateral width of the second gate structure along a first direction.  
Tokita teaches a method of forming a device (Fig. 1 of Tokita) having low voltage transistors (LNR & LPR in Fig. 1) and high voltage transistors (HNR & HPR in Fig. 1). The high voltage transistors have greater gate width and thicker gate spacer than those of the low voltage transistors.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the first gate structure with greater lateral width than the second gate structure in order to withstand high current in applications where high voltage transistors are required in the same substrate as the low voltage transistors.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Tokita, as applied in claim 25 above, and in view of Shinohara (US 2013/0175611 A1).

Regarding claim 26, Tsai in view of Tokita teaches all the limitations of the method of claim 25, but does not teach wherein a lateral width of the first semiconductor fin is greater than a lateral width of the second semiconductor fin along a second direction substantially vertical to the first direction.  
Shinohara teaches a micro controller unit that is constituted by a plurality of circuits (Figs. 1-4 of Shinohara with method shown in Figs. 5-32).  The device has a low voltage finFETs (first p/nMIS in Fig. 1-3A/B of Shinohara) in the core region and high voltage finFETs (second p/nMIS in Fig. 1-3A/B of Shinohara) in the I/O region ([0061] of Shinohara).  The low voltage finFETs are formed over a plurality of thin fin structures while the high voltage finFETs are formed over a plurality of thick fin structures (see [0095] and Fig. 9). The gate structure of the high voltage finFETs has larger lateral gate width than the gate structure of the low voltage finFETs (see [0114] of Shinohara).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the first semiconductor fin with larger lateral width in order to have high current capacity required of a high voltage transistor.

Claims 16-23 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Tokita.
Regarding claim 16, Tsai teaches a method (method in Figs. 2-17 of Tsai), comprising: 
forming a first semiconductor fin (fin structure in region 50B in Fig. 2, as described at the end of [0010] of Tsai) and a second semiconductor fin (fin structure in region 50A) over a first region (region 50B) and a second region (region 50A) of a substrate (substrate 50), respectively; 
forming a first dummy gate structure (56 in Fig. 2 of Tsai) and a second dummy gate structure (54) over the first semiconductor fin and the second semiconductor fin, respectively; 
forming a first (seal layer 66 in Fig. 3), second (passivation layer 72), and third spacer layers (offset layers 74 & 76) over the substrate and covering the first and second dummy gate structures; 
forming a mask layer (84 in Fig. 5) over the first region of the substrate and covering the first dummy gate structure, while leaving the second region of the substrate exposed (see Fig. 5); 
etching portions (as written, the claim language only requires that some portions within the second region are etched.  This does not mean that the second, third layers are removed completely from the second region) of the second and third spacer layers within the second region (as shown in Fig. 6 of Tsai, layers 72-76 are etched); 
removing the mask layer (as shown in Fig. 8, mask 84 is removed); 
forming fourth (2nd dummy layer 120 in Fig. 10) and fifth (122) spacer layers over the substrate and covering the first and second dummy gate structures; and 
patterning (as written, it is not required that this “patterning” must be a single etching step but can be many steps, as shown in Figs. 11-14) the first, second, third, fourth, and fifth spacer layers to form a first gate spacer (130 in Fig. 12) on a sidewall of the first dummy gate structure and a second gate spacer (90 and portions of 120-122 in region 50A in Fig. 14) on a sidewall of the second dummy gate structure.  
But Tsai does not teach that the method comprises: forming an isolation structure over the substrate and between the first semiconductor fin and the second semiconductor fin.
Tokita teaches a method of forming a device (Fig. 1 of Tokita) having low voltage transistors (LNR & LPR in Fig. 1) and high voltage transistors (HNR & HPR in Fig. 1). The high voltage transistors have greater gate width and thicker gate spacer than those of the low voltage transistors. The method comprises forming an isolation structure (STI in Fig. 1 of Tokita) between transistors.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the isolation structure between transistors of Tsai in order to isolation the transistors, to prevent leakage between transistors, and to withstand high current in applications where high voltage transistors are required in the same substrate as the low voltage transistors.
Regarding claim 17, Tsai in view of Tokita teaches all the limitations of the method of claim 16, and also teaches wherein etching the portions of the second and third spacer layers is performed such that the first spacer layer remains within the second region of the substrate (as written, the claim language does not require that the entire first spacer layer in the second region must remain but only require that some portion of it remains.  As such, as shown in Fig. 6 of Tsai, portion of seal layer 66 remains to become element 92 of the second gate spacer).  
Regarding claim 18, Tsai in view of Tokita teaches all the limitations of the method of claim 16, and also teaches wherein patterning the first, second, third, fourth, and fifth spacer layers is performed such that a portion of the isolation structure within the second region of the substrate is etched (as suggested in Fig. 6 & 12 of Tsai, the anisotropic etching forming the spacers 90 and 130 also etches the silicon oxide layer 52 and some of the substrate surface. So these etching processes would also etches the STI of Tokita between the semiconductor fins, as incorporated in claim 16 above).  
Regarding claim 19, Tsai in view of Tokita teaches all the limitations of the method of claim 16, and also teaches wherein the third spacer layer is thicker than the first, second, fourth, and fifth spacer layers (the seal layer 66, 74, 76, 80 and 120 have the same thickness range, see [0012], [0019], [0021], and [0027] of Tsai; meanwhile layers 72 and 78 have much smaller thickness. Since the third layer of the first gate spacer comprises 136-138 from layers 74-76, it is thicker than the first and fifth layers).  
Regarding claim 20, Tsai in view of Tokita teaches all the limitations of the method of claim 16, wherein forming fourth and fifth spacer layers is performed such that the fourth spacer layer is in contact with ends of remaining portions of the second and third spacer layers (as described in [0027] of Tsai, the layer 120 in Fig. 10 is formed conformally on the substrate.  So it would cover the vertical sidewalls of second layer 72 and third layer 74-76 of Tsai).  
Regarding claim 21, Tsai in view of Tokita teaches all the limitations of the method of claim 16, and further comprising performing an implantation process to form doped regions (implantation to form LDD 68 and 70 in Fig. 2 as described in [0013] of Tsai) in the first and second semiconductor fins after forming the first spacer layer and prior to forming the second and third spacer layers (as described in [0013]-[0015] of Tsai).  
Regarding claim 22, Tsai in view of Tokita teaches all the limitations of the method of claim 21, and also teaches wherein the first spacer layer comprises impurities the same as the doped regions (as described in [0013] of Tsai, the implantation to form LDD regions 68 and 70 is performed through the seal layer 66 so the seal layer contains the same impurities used to form the LDD), and the first spacer layer has higher impurities concentration than the second and third spacer layers (as described in [0014] of Tsai, the passivation layer 72 and layers 74-76 are formed after the implantation so these layers do not include the impurities of the LDD regions 68 and 70).  
Regarding claim 23, Tsai in view of Tokita teaches all the limitations of the method of claim 16, and also teaches wherein the first dummy gate structure is wider than the second dummy gate structure (as taught by Tokita in claim 16 above).  

Regarding claim 31, Tsai teaches a method (method in Figs. 2-17 of Tsai), comprising: 
forming a first semiconductor fin (fin structure in region 50B in Fig. 2, as described at the end of [0010] of Tsai) and a second semiconductor fin (fin structure in region 50A) over a first region (50B) and a second region (50A) of a substrate (substrate 50), respectively; 
forming a first gate structure (56 in Fig. 2) and a second gate structure (54 in Fig. 2) over the first semiconductor fin and the second semiconductor fin, respectively;
 forming a first spacer layer (seal layer 66 in Fig. 2 of Tsai) over the first gate structure and the second gate structure; 
forming a second spacer layer (passivation layer 72) over the first spacer layer; 
removing a portion (portion of passivation layer 72 is removed in the etching step of Fig. 6 of Tsai) of the second spacer layer over the second region of the substrate (the claim language does not require that the second spacer layer over the entire second region is removed; it only requires that a portion is removed); 
forming a third spacer layer (2nd dummy layer 120) over the second spacer layer after removing the portion of the second spacer layer; and 
patterning (as written, the patterning is not required to be a single etching action, but could include several steps) the first, second, and third spacer layers to form first gate spacers (spacer 130 in Fig. 12) on sidewalls of the first gate structure and second gate spacers (90 in Fig. 6 of Tsai) on sidewalls of the second gate structure.  
But Tsai does not teach that wherein the first gate structure being wider than the second gate structure along a first direction.
Tokita teaches a method of forming a device (Fig. 1 of Tokita) having low voltage transistors (LNR & LPR in Fig. 1) and high voltage transistors (HNR & HPR in Fig. 1). The high voltage transistors have greater gate width and thicker gate spacer than those of the low voltage transistors. The method comprises forming an isolation structure (STI in Fig. 1 of Tokita) between transistors.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the isolation structure between transistors of Tsai in order to isolation the transistors, to prevent leakage between transistors, and to withstand high current in applications where high voltage transistors are required in the same substrate as the low voltage transistors.
Regarding claim 32, Tsai in view of Tokita teaches all the limitations of the method of claim 31, and further comprising performing an implantation process (as described in [0012]-[0013] of Tsai, the LDD regions 68 and 70 are formed by implantation after the formation of the seal layer 66) to form doped regions in the first and second semiconductor fins after forming the first spacer layer and prior to forming the second spacer layer (as described in [0014], the passivation layer 72 is formed after the formation of LDD regions 68 and 70).  
Regarding claim 33, Tsai in view of Tokita teaches all the limitations of the method of claim 31, and further comprising forming an isolation structure (STI in Fig. 1 of Tokita as taught in claim 31 above) over the substrate and between the first semiconductor fin and the second semiconductor fin, wherein patterning the first, second, and third spacer layers is performed such that the isolation structure has a stepped top surface (as suggested in Fig. 6 & 12 of Tsai, the anisotropic etching forming the spacers 90 and 130 also etches the silicon oxide layer 52 and some of the substrate surface. So these etching processes would also etches the STI of Tokita between the semiconductor fins, as incorporated in claim 31 above).  
Regarding claim 34, Tsai in view of Tokita teaches all the limitations of the method of claim 31, and also teaches wherein the third spacer layer is in contact with a portion of the first spacer layer over the second region of the substrate (as shown in Fig. 10 of Tsai, the 2nd dummy layer 120 contacts the sidewalls of the seal layer 66).  
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Tokita, as applied in claim 31 above, and further in view of Shinohara.
Regarding claim 35, Tsai in view of Tokita teaches all the limitations of the method of claim 31, but does not teach wherein the first semiconductor fin is wider than the second semiconductor fin along a second direction perpendicular to the first direction.
Shinohara teaches a micro controller unit that is constituted by a plurality of circuits (Figs. 1-4 of Shinohara with method shown in Figs. 5-32).  The device has a low voltage finFETs (first p/nMIS in Fig. 1-3A/B of Shinohara) in the core region and high voltage finFETs (second p/nMIS in Fig. 1-3A/B of Shinohara) in the I/O region ([0061] of Shinohara).  The low voltage finFETs are formed over a plurality of thin fin structures while the high voltage finFETs are formed over a plurality of thick fin structures (see [0095] and Fig. 9). The gate structure of the high voltage finFETs has larger lateral gate width than the gate structure of the low voltage finFETs (see [0114] of Shinohara).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the first semiconductor fin with larger lateral width in order to have high current capacity required of a high voltage transistor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822